EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claim(s) 1-7, 9-18, 21 & 24-26 are allowed.

Amendments to the Claims
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roman Fayerberg on 06/01/2021.

The application has been amended as follows: 
Claim 1, Line 4:  Replace --one or more-- with “two or more”.

Claim 1, Line 13:  Replace --one or more-- with “two or more”.

Claim 1, Line 16:  Replace --one or more-- with “two or more”.

Claim 1, Line 20:  Replace --one or more-- with “two or more”.

Claim 1, Line 23:  Replace --one or more-- with “two or more”.

Claim 14, Line 3:  Replace --one or more-- with “two or more”.

Claim 14, Line 17:  Replace --one or more-- with “two or more”.

Claim 14, Line 20-21:  Replace --one or more-- with “two or more”.

Claim 14, Line 25:  Replace --one or more-- with “two or more”.

Claim 14, Line 28-29:  Replace --one or more-- with “two or more”.

Claim 21, Line 5:  Replace --one or more-- with “two or more”.

Claim 21, Line 15:  Replace --one or more-- with “two or more”.

Claim 21, Line 17:  Replace --one or more-- with “two or more”.

Claim 21, Line 20:  Replace --one or more-- with “two or more”.

Claim 21, Line 23-24:  Replace --one or more-- with “two or more”.

Claim 21, Line 25:  Replace --one or more-- with “two or more”.

Claim 21, Line 26:  Replace --one or more-- with “two or more”.

Claim 21, Line 27-28:  Replace --one or more-- with “two or more”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In the prior art, pulmonary vein isolation (PVI) may result in a recurrence of atrial fibrillation (Para 0003 & 0005).  The most common reason for recurrence after catheter ablation is one or more gaps in the PVI lines.  The gaps are usually the result of ineffective or incomplete lesions that may temporarily block electrical signals but after healing the gaps facilitate the recurrence of atrial fibrillation (Para 0005).  There is a need to verify proper lesion formation and reduce the rate of arrhythmia occurrence, thereby improving outcomes and reducing costs.

The prior art fails to teach or suggest a testing apparatus, the following limitations when their claim is taken as a whole:
Claim 1: “creating a digital image of the detected intensity of NADH fluorescence of the lesion site”, “lesion site comprises information about a depth and shape of the two or more lesions and information about the at least one interlesion gap”, “displaying on a display the 3D image of the depth and shape of the two or more lesions and of the at least one interlesion gap of the lesion site” and other intervening limitations.
Claim 14:  “create a digital image of the detected intensity of NADH fluorescence of the lesion site”, “lesion site comprises information about a depth and shape of the two or more lesions and information about the at least one interlesion gap”, “a display configured to display the 3D image of the depth and shape of the two or more lesions and of the at least one interlesion gap of the lesion site” and other intervening limitations.
Claim 21:  “create a digital image of the detected intensity of NADH fluorescence of the lesion site”, “lesion site comprises information about a depth and shape of the two or more lesions and information about the at least one interlesion gap”, “a display configured to display the 3D image of the depth and shape of the two or more lesions and of the at least one interlesion gap of the lesion site” and other intervening limitations.

Below are some examples of the deficiencies of the prior art:  
Yang et al. (U.S. Patent Application 2015/0216398 A1) – Yang teaches improved methods, systems and apparatus relating to wide field fluorescence and reflectance imaging are provided, including improved methods, systems and apparatus relating to removal of background signals such as autofluorescence and/or fluorophore emission cross-talk; distance compensation of fluorescent signals; and co-registration of multiple signals emitted from three dimensional tissues.
The prior art fails to teach or suggest the following limitations when their claim is taken as a whole:
“create a digital image of the detected intensity of NADH fluorescence of the lesion site”, “lesion site comprises information about a depth and shape of the two or more lesions and information about the at least one interlesion gap”, “a display configured to display the 3D image of the depth and shape of the two or more lesions and of the at least one interlesion gap of the lesion site” and other intervening limitations.
Webb et al. (U.S. Patent 8,929,973 B1) – Webb teaches a method and apparatus for characterizing light from an optical device by using a tissue phantom. The method includes coupling light from an optical source into a device, transmitting the light through a tissue phantom, detecting a transmitted light, optionally electrically processing the detected output, and displaying the corresponding optical characterization. In some embodiments, the apparatus 
The prior art fails to teach or suggest the following limitations when their claim is taken as a whole:
“create a digital image of the detected intensity of NADH fluorescence of the lesion site”, “lesion site comprises information about a depth and shape of the two or more lesions and information about the at least one interlesion gap”, “a display configured to display the 3D image of the depth and shape of the two or more lesions and of the at least one interlesion gap of the lesion site” and other intervening limitations.

Valdes et al. (U.S. Patent Application 2014/0378843 A1) – Sharp teaches an imaging system includes an illumination device for illuminating a target. A surgical microscope receives light from the target, the surgical microscope comprising at least one optical output port at which at least a portion of the received light is provided as an output from the surgical microscope. A tunable filter receives the portion of the received light provided as the output from the surgical microscope, the tunable filter being tunable to pass a filtered portion of the received light, the filtered portion of the received light having a plurality of wavelengths selected by the tunable filter and provided as output from the tunable filter. A high-resolution, broad-bandwidth electronic camera receives the light of a plurality of wavelengths selected by the tunable filter, the electronic 
The prior art fails to teach or suggest the following limitations when their claim is taken as a whole:
“create a digital image of the detected intensity of NADH fluorescence of the lesion site”, “lesion site comprises information about a depth and shape of the two or more lesions and information about the at least one interlesion gap”, “a display configured to display the 3D image of the depth and shape of the two or more lesions and of the at least one interlesion gap of the lesion site” and other intervening limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HB/
Examiner, Art Unit 3793                                                                                                                                                                                             
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793